Title: To Benjamin Franklin from Richard Nicholls Colden, 5 January 1774
From: Colden, Richard Nicholls
To: Franklin, Benjamin


Dear Sir,
Genl. Post Office, New York 5th. Jany. 1774.
Inclosed is John Stute’s[?] Bill of Exchange, on Bogle, Somerville & Company, Glasgow, for £31 4s. 2½d. Sterling and John Mitchell’s Bill on Anthony Todd Esqr, for £50 4s. 2d. Sterling; which please to acknowledge the Rect. of.

My Father is getting better, and bids me present his best Compliments to you. I have the honour to be Dear Sir Your most Obedient Servant
Rich. Nicholls Colden
Benjn. Franklin Esqr.
